Citation Nr: 1004538	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  09-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an rating in excess of 20 percent for 
right para-central herniated disc, T9-T10.

2.  Whether new and material evidence to reopen a claim for 
service connection for plantar fasciitis with heel spurs has 
been received.

3.  Whether new and material evidence to reopen a claim for 
compensation benefits, pursuant to 38 U.S.C.A. § 1151, for 
left foot nerve damage as a result of August 2004 surgery at 
a VA medical facility, has been received.

4.  Entitlement to compensation benefits, pursuant to 38 
U.S.C.A. § 1151, for left foot nerve damage as a result of 
August 2004 surgery at a VA medical facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from November 1994 
to July 1997.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2008 rating decision in which the RO denied 
a rating in excess of 20 percent for the Veteran's service-
connected thoracic spine disability and declined to reopen 
claims for service connection for left foot plantar 
fasciitis with heel spurs and for section 1151 compensation 
benefits for left foot nerve damage.  The Veteran filed a 
notice of disagreement (NOD) in December 2008, and the RO 
issued a statement of the case (SOC) in June 2009.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) later that month.

In December 2009, the Veteran testified during a Board 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  

The Board points out that it must address the question of 
whether new and material evidence has been received to 
reopen the claim for section 1151 compensation benefits for 
left foot nerve damage and to reopen the claim for service 
connection for left foot plantar fasciitis with heel spurs, 
because this matter goes to the Board's jurisdiction to 
reach the underlying claims and adjudicate the claims on a 
de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  In other words, the Board is required to 
first consider whether new and material evidence is 
presented before the merits of each claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly-and, given the Board's favorable disposition of 
the petition to reopen the claim for section 1151 
compensation benefits-the Board has characterized the appeal 
involving section 1151 benefits as encompassing the 3rd and 
4th issues  set forth on the title page.

The Board's decision on the claim for  an increased rating 
for service-connected thoracic spine disability, as well as 
the requests to reopen previously denied claims, is set 
forth below.   The claim for section 1151 compensation 
benefits, on the merits, is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action, on her 
part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to 
fairly adjudicate each matter herein decided have been 
accomplished.

2.  Pertinent to the current, October 2007 claim for 
increase, the Veteran's service-connected thoracic spine 
disability has primarily been manifested by decreased range 
of motion with pain;  however,  forward flexion of the 
thoracolumbar spine has not been limited to 30 degrees or 
less and there has been no ankylosis of the thoracolumbar 
spine; no separately ratable neurological manifestations of 
the thoracic spine disability, and no  incapacitating 
episodes of intervertebral disc syndrome (IVDS) 
necessitating bed rest prescribed by a physician.

3.  At no point pertinent to the current claim for increase 
has the Veteran's service-connected thoracic spine 
disability been shown to be so exceptional or unusual as to 
render the schedular criteria inadequate for rating the 
disability.

4.  In a May 2006 rating decision, the RO denied service 
connection for left foot disability diagnosed as plantar 
fasciitis with heel spurs; although notified of the denial 
in a letter that same month, the Veteran did not initiate an 
appeal.

5.  No new evidence associated with the claims file since 
the May 2006 rating decision, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim 
for service connection for plantar fasciitis with heel spurs 
or raises a reasonable possibility of substantiating that 
claim.

6.  In a May 2006 rating decision, the RO denied section 
1151 compensation benefits for left foot nerve damage as a 
result of August 2004 surgery at a VA facility; although 
notified of the denial in a letter that same month, the 
Veteran did not initiate an appeal.

7.  Evidence associated with the claims file since the May 
2006 denial of the claim for section 1151 compensations 
benefits includes new evidence that relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right para-central herniated disc, T9-10, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.31, 4.40, 4.45, 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, and Formula for Rating IVDS Based 
on Incapacitating Episodes (2007-2009).

2.  The May 2006 rating decision in which the RO  denied 
service connection for left foot plantar fasciitis with heel 
spurs is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

3.  As evidence received since the RO's May 2006 denial is 
not new and material, the criteria for reopening the claim 
for service connection for left foot plantar fasciitis with 
heel spurs are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. 
§ 3.156 (2009).

4.  The May 2006 rating decision in which the RO denied 
section 1151 compensation benefits for left foot nerve 
damage as a result of August 2004 surgery at a VA facility 
is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).

5.  As pertinent evidence received since the May 2006 denial 
is new and material, the criteria for reopening the claim 
for section 1151 compensation benefits for left foot nerve 
damage as a result of August 2004 surgery at a VA facility 
are met. 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Initially, the Board notes that, given the favorable 
disposition of the appellant's petition  to reopen the claim 
for section 1151 compensation benefits, notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.

As regards the remaining matters herein decided, notice 
requirements under the VCAA essentially require VA to notify 
a claimant of any evidence that is necessary to substantiate 
the claim(s), as well as the evidence that VA will attempt 
to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Specific to requests to reopen, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim for 
benefits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

As regards the claim for higher rating for service-connected 
back disability, an October 2007 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for an 
increased rating for thoracic spine disability, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The letter specifically informed the 
Veteran to submit any evidence in her possession pertinent 
to the claim on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).   The October 
2007 letter also provided general information pertaining to 
VA's assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  Hence, the 
content of notice requirements of Peligrini and 
Dingess/Hartman have been met with regard to this claim.    

Post-rating, an April 2009 letter and the June 2009 SOC set 
forth the criteria for higher ratings for thoracic spine 
disability.  After issuance of the April 2009 letter, and 
opportunity to respond, the June 2009 SOC reflects 
readjudication of the claim for increase.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such 
as in an SOC or supplemental SOC (SSOC), is sufficient to 
cure a timing defect).

With respect to the petition to reopen the claim for service 
connection for left foot plantar fasciitis with heel spurs, 
a September 2008 pre-rating letter notified the Veteran that 
the claim had been previously denied because service 
treatment records (STRs) were unremarkable for any 
disability of the left foot during service, and that the RO 
needed new and material evidence to reopen this claim.  The 
letter specifically advised the Veteran that, in order to be 
considered material, the evidence must pertain to the 
reasons her claim was previously denied.  It also informed 
the Veteran that, in order to be considered new and 
material, the evidence would have to raise a reasonable 
possibility of substantiating the claim, and could not 
simply be repetitive or cumulative of the evidence of record 
at the time of the previous denial.  

The September 2008 letter also provided notice to the 
appellant regarding what information and evidence was needed 
to satisfy the elements of the underlying claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letter also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  The letter also specifically informed 
the Veteran to submit any evidence in her possession 
pertinent to the claim (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  This letter 
meets the Pelegrini, Dingess/Hartman, and Kent content of 
notice requirements (as applicable), as well as the VCAA's 
timing of notice requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's STRs, VA outpatient treatment records, private 
medical records from Dr. Nastri and Dr. DeLott, and the 
reports of October 2007 and March 2008 VA examinations.  
Also of record and considered in connection with the appeal 
is e the transcript of the December 2009 Board hearing, 
along with various  written statements provided by the 
Veteran and by her representative, on her behalf.  

The Board also finds that no additional RO action prior to 
appellate consideration of any claim herein decided is 
required.  Specific to the claim for ncrease, during the 
December 2009 Board hearing, the Veteran's representative 
requested the Board remand this claim for further VA 
examination, pursuant to DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, contrary to the representative' request,  
the Board notes that current record includes sufficient 
medical fiandings to resolve this claim.   As discussed in 
detail below, the Veteran was afforded a VA examination in 
October 2007 and the RO specifically requested a 
reexamination for DeLuca consideration.  That VA examination 
was conducted in March 2008.  Hence, no further RO action in 
this regard is warranted/

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which she might obtain such evidence, 
and the allocation of responsibilities between herself and 
VA in obtaining such evidence.  There is no additional 
notice that should be provided, nor is there any indication 
that there is additional existing evidence to obtain or 
development required to create any additional evidence to be 
considered in connection with any claim.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 
543 (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating for Thoracic Spine Disability

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as  to which of two ratings applies under a 
particular Diagnostic  Code (DC), the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating;  otherwise, the lower rating 
applies.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of a veteran.  38 C.F.R. § 4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  The following analysis is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran's service-connected right para-central herniated 
disc, T9-10, has been assigned a 20 percent rating under 
Diagnostic Code 5237, for lumbosacral or cervical strain.  
In addition, the Veteran has been diagnosed with 
degenerative disc disease (DDD) at the T8-T9 level (as 
reflected in an October 2007 VA magnetic resonance imagining 
(MRI)).  DDD or intervertebral disc syndrome (IVDS) is 
evaluated under Diagnostic Code 5243.  The current claim for 
increase was filed in October 2007.

The criteria for rating spine disabilities were revised  
prior to the date of filing of the current claim for 
increase.  Effective September 6, 2003, IVDS is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine (to include consideration 
of separate ratings for orthopedic and neurological 
manifestations), or under the Formula for Rating IVDS Based 
on Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.

Considering the pertinent evidence in light of the 
applicable criteria, the Board finds that a rating higher 
than 20 percent for the thoracic spine disability is not 
warranted.

First addressing the criteria of the General Rating Formula 
for Diseases and Injuries of the Spine, the Board notes that 
that rating formula provides for assignment of a 20 percent 
rating for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The next higher rating of 40 percent is 
warranted for disability of the thoracolumbar spine either 
where forward flexion of the thoracolumbar spine is 30 
degrees or less, or where there is favorable ankylosis of 
the thoracolumbar spine.  A 50 percent rating is warranted 
where there is unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating is warranted 
where there is unfavorable ankylosis of the entire spine.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease. 38 C.F.R. § 4.71a.

Under the rating schedule, forward flexion to 90 degrees, 
and extension, lateral flexion, and rotation to 30 degrees, 
each, are considered normal range of motion of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating 
Formula, Note 2, and Plate V.

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in 
which functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

At the outset, , the Board points out that Drs. Nastri and 
DeLott opined that the Veteran's left foot disability 
exacerbates her back disability.  The Veteran's left foot 
disability, in addition to DDD or IVDS, are not service-
connected disabilities.  Where it is not possible to 
distinguish the effects of a nonservice-connected condition 
from those of a service-connected condition, the reasonable 
doubt doctrine dictates that all symptoms be attributed to 
the veteran's service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  Hence, in this case, the 
Board has considered all of the Veteran's thoracolumbar 
spine symptoms in evaluating her service-connected 
disability.  

The report of an October 2007 VA examination reflects the 
Veteran's complaints of increased back pain, exacerbated by 
left foot disability and abnormal gait.  She said the pain 
started in her left foot and radiated up to her left hip and 
left thoracic spine area.  She said she had increased pain 
after prolonged standing and bending or any type of activity 
that required lifting.  She had no bladder or bowel 
complaints and did not use any walking or assistance 
devices.  She said she had to leave her job as a medical 
assistant because she could not do any prolonged standing or 
bending.  She said she worked as an aide on a school bus, 
but was only able to work 20 hours per week.  

On physical examination, the Veteran had an abnormal gait, 
limping on the left side and applying more weight-bearing on 
the right.  There was tenderness to palpation along the 
entire thoracic and lower spine.  There was no evidence of 
deformity.  There was decreased lordosis.  Range of motion 
was to 50 degrees on forward flexion (60 degrees with pain).  
Extension was to 15 degrees with pain at 15 degrees; right 
and left lateral flexion was to 20 degrees, bilaterally, 
with pain at the endpoints; and right and left rotation was 
to 20 degrees, bilaterally, with pain at the endpoints.  The 
examiner noted that the spine was painful on range of motion 
and that range of motion or joint function was additionally 
limited by pain, fatigue, weakness, incoordination, or lack 
of endurance after repetitions or flare-ups.  Pain was the 
major functional impairment.  There was no ankylosis or 
muscle spasms.  Sensory examination was intact and motor 
examination revealed no atrophy.  Tone and strength were 
4/5.  The Veteran reported 7 days of incapacitating episodes 
per month - or approximately 85 days per year that she is 
incapacitated due to her back.  The diagnosis was thoracic 
9-10 right paracentral herniated disc, mild to moderate 
subjective functional limitations.

In March 2008, the RO requested that the Veteran be 
reexamined.  It was noted that the October 2007 VA examiner 
opined that pain was the major functional limitation, but 
did not indicate whether or not findings were based on at 
least 3 repetitions of motion.  The RO requested that DeLuca 
findings be determined based on at least 3 repetitions of 
motion.  

The report of a March 2008 VA examination reflects that the 
same examiner reexamined the Veteran pursuant to the RO's 
request.  The Veteran had similar complaints, as outlined 
above.  Range of motion findings were the same as in October 
2007.  The examiner noted that the range of motion findings 
revealed additional limitation by pain, fatigue, weakness, 
incoordination, or lack of endurance after 3 repetitions.  
It was also noted that an October 2007 MRI revealed minimal 
DDD at the T8-9 level without canal stenosis or neural 
foraminal narrowing.    

To warrant a higher, 40 percent rating under the General 
Rating Formula, the evidence must show forward flexion 
limited to 30 degrees or less or favorable ankylosis of the 
thoracolumbar spine.  The Board notes, initially, , that 
there has been no evidence of ankylosis of the spine.  As 
regards limitation of motion, the October 2007 and March 
2008 VA examinations both show forward flexion limited to 50 
degrees, and forward flexion limited to 60 degrees with 
pain.  These findings are consistent with the 20 percent 
rating that has been assigned and do not support a higher, 
40 percent rating.  

In this case, the 20 percent rating assigned properly 
compensates the Veteran for the extent of her functional 
loss due to pain and other factors set forth in §§ 4.40 and 
4.45, and DeLuca.  In reaching this determination, the Board 
notes that range of motion findings have been obtained after 
three repetitions.  While the Veteran complained of pain, 
the Board notes that the rating criteria contemplate 
symptoms such as pain, stiffness, aching, etc., if present.  
Moreover, there is simply no medical evidence to support a 
finding that the Veteran's pain is so disabling as to 
effectively result in forward flexion limited to 30 degrees 
or less, or ankylosis, which, as indicated above, is 
required for the next higher rating.
 
Overall, the Board finds that the medical evidence is most 
consistent with no more than a 20 percent rating under the 
General Rating Formula.  Since the overall record does not 
support the assignment of the next higher, 40 percent rating 
under the General Rating Formula, it logically follows that 
no higher rating under these criteria is assignable.  

Under Note (1) of the General Rating Formula, VA must also 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected thoracic spine 
disability.  Neurological disability is evaluated on the 
basis of nerve paralysis, partial paralysis, neuritis or 
neuralgia in proportion to the impairment of motor or 
sensory function.  38 C.F.R. §§ 4.120-4.124a..  

The Board has considered the Veteran's complaints of pain 
radiating from her left foot up into her left hip and 
thoracic spine.  However, she has not been diagnosed with 
thoracic spine radiculopathy and it appears, by her own 
accounts, that the pain radiating upwards is associated with 
her left foot disability.  In this regard, the Board notes 
that the October 2007 MRI revealed no canal stenosis or 
foraminal narrowing, which would suggest nerve root 
impairment.  Moreover, sensory and strength testing has been 
normal at all times relevant to this appeal.  Therefore, the 
Board finds that, if rated separately,  any neurological 
manifestations of the Veteran's thoracic spine disability 
warrant no more than a 0 percent (noncompensable) rating, 
and that, when combined with the orthopedic manifestations 
of the thoracic spine disability (as discussed above), 
warrant no more than a  20 percent rating.

As mentioned, IVDS can also be rated on the basis of 
incapacitating episodes.  As regards the Veteran's own 
statements that she has experienced incapacitating episodes 
as a result of her thoracic spine disability, requiring her 
to remain in bed approximately 7 days per month, the Board 
finds that such statements, without more, do not satisfy the 
criteria of the rating schedule, as there is no evidence 
that bed rest for any such episodes was prescribed by a 
physician, and, as indicated, the medical evidence that is 
of record is not supportive of the Veteran's assertions as 
to any such incapacitating episodes.  Absent medical 
findings to support the Veteran's assertions, the Board must 
conclude that the Veteran does not meet the criteria for an 
increased rating on the basis of incapacitating episodes.

As a final point, the Board reiterates that it has certainly 
considered the Veteran's assertions as to her spine 
symptoms-which she is certainly competent to provide. See, 
e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the 
criteria needed to support an increased rating-a showing of 
forward flexion limited to 30 degrees or less, ankylosis of 
the thoracolumbar spine, identification of additional or 
more severe neurological manifestation(s) of the thoracic 
spine disability, or bed rest prescribed by a physician-are 
essentially medical findings which are within the province 
of trained medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  Hence, while the appellant's 
complaints have been considered, they are not considered 
more persuasive on these points than the objective medical 
findings which, as indicated above, so not support the claim 
for higher rating.

The above determinations are  based on application of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that at no point relevant to this appeal has 
the disability under consideration been shown to be so 
exceptional or unusual as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321 (cited to in the June 2009 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, 
Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for 
this disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  
See VAOGCPREC  6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. 
App. 111 (2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of 
the third step:  a determination of whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.   
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disability  under 
consideration, pursuant to Hart (cited above); and that a 
rating in excess of 20 percent for the thoracic spine 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against assignment of any higher rating, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).

III.  Petitions to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.. Service connection may be granted for any disease 
diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d)..

In a May 2006 rating decision, the RO denied service 
connection for left foot plantar fasciitis with heel spurs 
and denied section 1151 compensation benefits for left foot 
nerve damage as a result of August 2004 surgery at a VA 
facility.  The pertinent evidence of record at the time of 
the decision consisted of the Veteran's STRs, VA outpatient 
treatment records dated through August 2005 (to include, 
specifically, records pertaining to the August 2004 
surgery), and the reports of VA examinations dated in March 
and August 2000, and November 2004.  

The Veteran's STRs document  no complaints, findings or 
diagnosis related to the left foot during service.  VA 
outpatient records reflect treatment for heel pain 
(diagnosed as  plantar fasciitis with heel spurs) beginning 
in January 2002.  A January 2002 VA treatment record noted 
that the Veteran said she had had a similar problem with her 
feet 2 years prior and had been treated with 2 steroid 
injections, which completely relieved the problem.  In 
August 2004, she underwent endoscopic plantar fasciotomy of 
the left foot without complications.  Subsequent records 
reflect that she reported an increase in left foot pain 
following the surgery.  An October 2004 note diagnosed 
likely lateral column disorder/cuboid syndrome. 

The report of the November 2004 VA examination reflects that 
the Veteran had a limping gait favoring her left lower 
extremity during ambulation.  

A November 2004 VA outpatient treatment record notes lateral 
column instability and pain secondary to the endoscopic 
plantar fasciotomy surgery.  In March 2005, it was noted 
that a MRI was needed to rule out possible tendon pathology.  
A May 2005 MRI showed no evidence of peroneal tendon 
pathology.  A May 2005 VA outpatient treatment record 
reflects that the Veteran complained of burning pain along 
the sural nerve distal from the scar and the assessment was 
sural nerve entrapment and tarsal tunnel.  An August 2005 
electromyography (EMG) and nerve conduction velocity (NCV) 
revealed no evidence of damage to the sural or the medial 
plantar nerve in the left foot.  In a March 2006 letter, Dr. 
Nastri opined that the left foot surgery resulted in an 
altered gait, which aggravated the Veteran's service-
connected back disability.

The basis for the RO's May 2006 denial of service connection 
for left foot plantar fasciitis with heel spurs was that the 
evidence did not show that this disability had its onset 
during military service or was otherwise related to military 
service.  

The basis for the RO's May 2006 denial of section 1151 
compensation benefits for left foot nerve damage as a result 
of August 2004 surgery was that the evidence failed to show 
any additional left foot disability caused by VA medical 
services.

Although notified of each denial in a letter that same 
month, the Veteran did not initiate an appeal of the May 
2006 RO decision.  See 38 C.F.R. § 20.200 . The RO's May 
2006 denial of each claim is therefore final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA  reopen the previously-denied 
claims for service connection and for section 1151 
compensation benefits in August 2008.  Regarding petitions 
to reopen filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decisionmakers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record. After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
3 (1996).  Here, the last final denial of each claim is the 
RO's May 2006 rating decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Pertinent evidence added to the claims file since May 2006 
includes a July 2008 letter from Dr. DeLott, a private 
podiatrist.  Dr. DeLott opined that the Veteran's "left foot 
nerve damage" was linked to the healing process after the 
surgery.  As this evidence had not previously been 
considered by agency adjudicators, and is not cumulative or 
redundant of evidence previously of record, it is "new."

However, with respect to the claim for service connection 
for left foot plantar fasciitis with heel spurs, the Board 
finds that the letter from Dr. DeLott is not "material."  
This evidence does not show that the Veteran's left foot 
plantar fasciitis with heel spurs had its onset during her 
military service or is otherwise related to service.  Thus, 
this new evidence does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for plantar fasciitis with heel spurs or raise a reasonable 
possibility of substantiating the claim.

As for statements provided by the Veteran and by her 
representative, on her behalf, the Board notes that as 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative (i.e., 
persuasive) opinion on a medical matter such as the etiology 
of plantar fasciitis with heel spurs.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Therefore, 
where, as here, resolution of the appeal turns on a medical 
matter that cannot be established by lay evidence, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
left foot plantar fasciitis with heel spurs are not met, and 
the May 2006 RO denial of the claim remains final.  See 38 
U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).  
As the Veteran has not fulfilled her threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

With respect to the claim for section 1151 compensation 
benefits for left foot nerve damage, the Board finds that 
the letter from Dr. DeLott is "material."  At the time of 
the May 2006 rating decision, there was insufficient medical 
evidence to establish that the Veteran had additional 
disability as a result of the August 2004 surgery.  The 
letter from Dr. DeLott suggests that the Veteran has left 
foot nerve damage as a result of the August 2004 surgery.  
This evidence, while not necessarily conclusive, relates to 
an unestablished fact needed to establish section 1151 
compensation benefits (i.e., additional disability caused by 
surgery at a VA facility).  Thus, this evidence raises a 
reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for section 1151 
compensation benefits for left foot nerve damage as a result 
of August 2004 surgery at a VA facility are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

A rating in excess of 20 percent for right para-central 
herniated disc, T9-10, is denied.  

As new and material evidence has not been received, the 
request to reopen the claim for service connection for left 
foot plantar fasciitis with heel spurs is denied.

As new and material evidence has been received to reopen the 
claim for section 1151 compensation benefits for left foot 
nerve damage as a result of August 2004 surgery at a VA 
facility, to this limited extent, the appeal is granted.




REMAND

The Board's review of the claims file reveals that further 
RO action on the claim for section 1151 compensation 
benefits for left foot nerve damage as a result of August 
2004 surgery, on the merits, is warranted.

The Veteran asserts that she has additional left foot 
disability, which has been characterized as nerve damage, as 
a result of an August 2004 surgery at the West Haven VA 
Medical Center (VAMC).  As explained above, she underwent 
endoscopy plantar fasciotomy of the left foot on August 27, 
2004.  On August 29, she complained that her foot was still 
completely numb.  On August 30, the incisions were intact 
and coapt; sutures were in place; she had palpable pulses 
bilateral and neurosensation was intact.  In September 2004, 
she complained that she had more pain in her foot after the 
surgery than before the surgery.  In October 2004, it was 
noted that she had likely lateral column disorder/cuboid 
syndrome.  In November 2004, left lateral column instability 
and pain was noted as secondary to the surgery.  In March 
2005, she complained of pain along the lateral aspect of the 
left foot, but denied pain in the arch.  A May 2005 MRI was 
negative for tendon pathology.  In May 2005, she complained 
of burning pain along the sural nerve and the assessment was 
sural nerve entrapment and tarsal tunnel.  However, an 
August 2005 EMG/NVC was negative for nerve damage. 

As mentioned, in a July 2008 letter, Dr. DeLott opined that 
the Veteran had left foot nerve damage as a result of the 
August 2004 surgery.  Although Dr. DeLott noted that he 
reviewed the Veteran's "chart", it does not appear that he 
reviewed the August 2004 VA surgical notes or the results of 
the August 2005 EMG/NVC, which failed to show nerve damage.  
Hence, the basis or rationale for his opinion is unclear.  

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
veteran's qualifying additional disability in the same 
manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment or 
examination furnished her under any law administered by VA, 
and the proximate cause of the disability was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the surgical treatment; or (B) an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151(a) (West 
2002 & Supp. 2009).  As these questions are medical in 
nature, the Board finds that a VA examination of the 
Veteran, and a medical opinion-based on full consideration 
of the Veteran's documented medical history and assertions, 
, would be helpful in resolving this matter.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4)(i) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo VA 
neurological examination of the left foot, by an appropriate 
physician, at a VA medical facility.  The Veteran is hereby 
advised that failure to report for the scheduled VA 
examination, without good cause, shall  result in denial of 
the reopened claim.  See 38 C.F.R. § 3.655(b (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to 
report to any scheduled examination, the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of 
the date and time of the examination sent to the Veteran by 
the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with 
the claims file all outstanding VA treatment records.  The 
claims file includes VA outpatient treatment records from 
the West Haven VAMC dated through August 2005.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain any records of 
treatment for the left foot from the West Haven VAMC since 
August 2005, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

The Board further finds that additional notification action 
in connection with the claim remaining on appeal is 
warranted.  

In September 2008, the RO sent the Veteran a letter 
notifying her that her claim for section 1151 compensation 
benefits had been previously denied and that new and 
material evidence was needed to reopen the claim.  However, 
the letter did not provide notice as to the criteria 
required to substantiate the underlying claim for section 
1151 compensation benefits.  

As the Board  has now reopened the claim,  the RO should, 
through VCAA-compliant notice, give  the appellant another 
opportunity to provide evidence or information in support of 
her claim for section 1151 compensation benefits for left 
foot nerve damage as a result of August 2004 surgery,  
notifying her that she has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's  letter should explain what information 
and evidence is needed to support the claim, on the merits,  
as well as explain the respective responsibilities of VA and 
the appellant in obtaining additional evidence.  In its 
letter, RO should specifically request that the Veteran 
provide relevant treatment records from Dr. DeLott or 
authorization (VA Form 21-4142) to enable  VA to obtain 
these records on her behalf.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the West 
Haven VAMC all records of evaluation 
and/or treatment for the Veteran's left 
foot, since August 2005.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should, through a VCAA-
complaint  letter sent to the Veteran and 
her representative, request that the 
Veteran provide sufficient information 
and, if necessary, authorization, to 
enable VA to obtain any additional medical 
records pertaining to the claim for 
section 1151 compensation benefits for 
left foot nerve damage as a result of 
August 2004 surgery at a VA facility., 
that is  not currently of record.  The RO 
should specifically request that she 
provide records from Dr. DeLott or 
authorization (VA Form 21-4142) for VA to 
obtain such records on her behalf.  

The RO's  letter should explain what 
information and evidence is needed to 
support the claim, on the merits,  as well 
as explain the respective responsibilities 
of VA and the Veteran in obtaining 
additional evidence.

The RO's letter should also clearly explain 
to the Veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified (for which 
any necessary, appropriate authorization 
has been furnished) by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA neurological  examination of 
the left foot, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The physician should clearly indicate 
whether the Veteran currently has 
neurological impairment of the left foot 
(claimed as nerve damange), and if so, the 
nature of such impairment.  Then, the 
physician should then render an opinion, 
consistent with the record and sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
the neurological impairment constitutes 
additional disability incurred as a result 
of the August 2004 endoscopic plantar 
fasciotomy of the left foot.  If so, he or 
she should also opine  whether the 
proximate cause of such disability was (a) 
carelessness, negligence, or lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA, or (b) an event not reasonably 
foreseeable.

In rendering his or her opinion, the 
physician should comment as to whether, in 
providing surgical care or rehabilitation 
for the Veteran's left foot, any VA 
physician failed to exercise the degree of 
care that would be expected of a 
reasonable health care provider.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to her by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for section 
1151 compensation benefits for left foot 
nerve damage.  If the Veteran fails, 
without good cause, to report to the 
scheduled  examination, in adjudicating 
the reopened claim, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim for section 1151 
benefits, on the merits, in light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


